The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/20/19 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "optionally" in lines 3 and 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "optionally" in lines 3 and 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the maternal signal buffer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one maternal signal buffer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the maternal signal buffer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the spatial filter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abboud et al. (“Real-time abdominal fetal ECG recording using a hardware correlator”, COMPUTERS IN BIOLOGY AND MEDICINE, New York, NY US, Vol. 22, No. 5, 1 .
Regarding claims 1 and 4, Abboud discloses a system (e.g. Fig. 1) for extracting a fetal heart rate (e.g. Fig. 4; “Display Fetal… Heart Rate”) from a measured ECG signal, the measured ECG signal (e.g. Fig. 4; “Abdominal ECG Data”) including a fetal ECG signal, a maternal ECG signal, and noise, using a computer processor (e.g. Fig. 1; “CPU”), the system comprising: a display (e.g. Fig. 1; display), a processor (e.g. Fig. 1, “CPU”) confugred to: receive abdominal ECG signals (e.g. Page 326, line 21) from sensors attached to a patient (e.g. page 326, line 22); record and digitize (e.g. Page 326; lines 25-26) each measured ECG signal in a measured ECG signal buffer (e.g. Page 326, line 40); and execute instructions stored in an instruction memory including (e.g. Figs. 1-2; Page 326, line 38; Page 328, line 5): a peak detector to identify candidate peaks in the measured ECG signal buffer (e.g. Page 329, line 13); a signal stacker that stacks and divides the digitized measured ECG signals recorded in the signal buffer into a plurality of snippets (e.g. Fig. 2, Page 326, line 38, Page 329, 32-38), each snippet including one candidate peak (e.g. Page 329, line 38); a spatial filter to identify and attenuate a maternal QRS signal in the plurality of snippets of the measured ECG signal buffer (e.g. Page 329, lines 28-49), to produce a raw fetal ECG signal (e.g. Fig. 10; upper traces) which is stored in a raw fetal ECG buffer (e.g. Page. 327, line 28); a fetal QRS identifier for identifying peaks in the raw fetal ECG buffer (e.g. Page 329, line 13) by at least one of principal component analysis and a peak detection, using rule based fQRS extraction (e.g. Page 329, line 28) to identify the peaks in the raw fetal 
Regarding claims 2 and 5, meeting the limitations of claims 1 and 4 above, wherein the peak detector to identify candidate peaks includes: identifying a plurality of local maxima, optionally eliminating local maxima having a derivative below a threshold, and optionally checking a rate of the candidate peaks for physiological plausibility as a maternal heart rate (e.g. Abboud, page 329, lines 26-29).
Regarding claims 3 and 6, meeting the limitations of claims 1 and 4 above, Abboud further discloses wherein the spatial filter includes principal component analysis, the identifying and attenuating of the maternal QRS including: stacking the snippets; calculating the mean of the snippets and, optionally calculate one, two, or three of the next principal components; identify the mean of the snippets as a main 
Regarding claim 7, meeting the limitations of claim 1 above, Tapson further discloses wherein the spatial filter includes orthogonal projection, the identifying and attenuate the maternal QRS including: repeating, until the maximum amplitude of the plurality of snippets is less than background: extracting a normal vector of a maximum vector in the snippets; and projecting the normal vector out of the snippets by orthogonalization (e.g. Tapson, Page 12, line 20).
Regarding claim 8, Abboud discloses a system (e.g. Fig. 1) for extracting a fetal heart rate (e.g. Fig. 4; “Display Fetal… Heart Rate”) from a measured maternal ECG signal, the measured ECG signal (e.g. Fig. 4; “Abdominal ECG Data”) including a fetal ECG signal, a maternal ECG signal, and noise, using a computer processor (e.g. Fig. 1; “CPU”), the system comprising: identify candidate peaks in the measured ECG signal buffer (e.g. Page 329, line 13); divide the digitized measured ECG signals recorded in the signal buffer into a plurality of snippets (e.g. Fig. 2, Page 326, line 38, Page 329, 32-38), each snippet including one candidate peak (e.g. Page 329, line 38); identify and attenuate a maternal QRS signal in the plurality of snippets of the measured ECG signal buffer (e.g. Page 329, lines 28-49), to produce a raw fetal ECG signal (e.g. Fig. 10; upper traces) which is stored in a raw fetal ECG buffer (e.g. Page. 327, line 28); identify peaks in the raw fetal ECG buffer (e.g. Page 329, line 13) by at least one of principal component analysis and a peak detection, using rule based fQRS extraction (e.g. Page 
Regarding claim 9, meeting the limitations of claim 8 above, wherein the peak detector to identify candidate peaks includes: identifying a plurality of local maxima, eliminating local maxima having a derivative below a threshold, and checking a rate of the candidate peaks for physiological plausibility as a maternal heart rate (e.g. Abboud, page 329, lines 26-29).
Regarding claim 10, meeting the limitations of claim 8 above, Tapson further discloses wherein the spatial filter includes orthogonal projection, the identifying and attenuate the maternal QRS including: repeating, until the maximum amplitude of the plurality of snippets is less than background: extracting a normal vector of a maximum 
Regarding claim 11, meeting the limitations of claim 8 above, Abboud further discloses wherein the recorder and digitizer comprise one or more A/D converter digitizers configured to digitize abdominal ECG signals from sensors attached to a patient (e.g. Abboud, page 326, lines 21-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REX R HOLMES/
Primary Examiner, Art Unit 3762